Title: To Benjamin Franklin from ——— de Chantereyne, 6 June 1781
From: Chantereyne, —— de
To: Franklin, Benjamin


Monsieur,
Cherbourg le 6 juin 1781
Jai Lhonneur de vous donner avis que Le capne Bennet Negus americain, commandant Le Corsaire Le franklin de Dunkerque, ma remis samedi Six rançons valiant ensemble la Somme de 2730 Guinées. Ce corsaire a Appareillé le landemain pour dunkerque.
Linterest que vous prenés, Monsieur, a ce brave Capitaine, me fait esperer que vous seres Charmé dapprendre larrivée de Ses rançons.
J’ai eu le plaisir de voir il y a peu de Jours à Son retour dAngleterre M. Willams votre parent & de lui offrir mes Services, Je le compte actuellement pres de vous à Paris. Je serois bien Charmé, Monsieur de vous etre de quelque utilité, vous Suppliant dagreer mes Services pour tout ce qui peut interesser les americains. Jai ici la Correspondance de tous les Corsaires qui leur sont confiès dans nos differens ports.
Je suis avec un profond respect, Monsieur, Votre tres humble & très obeissant serviteur
De Chantereyneechevin de ville.
M. Le D. francklin.
 
Notations in different hands: Chantereyne De 6. Juin 1781. / Ansd. 11 June 81
